FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 L. F., in his individual capacity and             No. 18-35792
 as parent of K.S.F (Student 1) and
 K.S.F. (Student 2); K. S. F.,                       D.C. No.
 Student 1; K. S. F., Student 2,                  2:17-cv-00375-
                   Plaintiffs-Appellants,              TSZ

                     v.
                                                     OPINION
 LAKE WASHINGTON SCHOOL
 DISTRICT #414,
                Defendant-Appellee.

        Appeal from the United States District Court
          for the Western District of Washington
         Thomas S. Zilly, District Judge, Presiding

          Argued and Submitted November 6, 2019
                   Seattle, Washington

                     Filed January 17, 2020

  Before: Ronald M. Gould and Jacqueline H. Nguyen,
 Circuit Judges, and Gregory A. Presnell, * District Judge.

                   Opinion by Judge Presnell

     *
       The Honorable Gregory A. Presnell, United States District Judge
for the Middle District of Florida, sitting by designation.
2       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

                          SUMMARY **


                           Civil Rights

    The panel affirmed the district court’s summary
judgment in favor of Lake Washington School District in an
action brought by a parent who alleged that the District
violated his First Amendment rights by imposing a
“Communication Plan,” which limited his communications
with School District employees regarding his daughters’
education.

     The panel first rejected plaintiff’s contention that the
district court failed to apply the proper standard at summary
judgment. The panel stated that a district court’s obligation
at the summary judgment stage to view the evidence in the
light most favorable to the non-movant does not require that
it ignore undisputed evidence produced by the movant.

    The panel held that the School District did not violate
plaintiff’s First Amendment rights by requiring him to
communicate only with particular staff members or do so
only at a specified time and place. The panel noted that
members of the public do not have a constitutional right to
force the government to listen to their views, and the First
Amendment does not compel the government to respond to
speech directed toward it.

  The panel held that even assuming that the
Communication Plan restricted plaintiff’s speech, it agreed

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT                 3

with the district court that the Plan did not violate plaintiff’s
First Amendment rights. The panel held that the classrooms
and other government property at issue in this case must be
considered non-public fora, and that the Communication
Plan was a reasonable effort to manage a parent’s relentless
and unproductive communications with School District
staff.


                         COUNSEL

Shannon McMinimee (argued), Laura Hruska, and Michelle
Mentzer, Cedar Law, Seattle, Washington, for Plaintiffs-
Appellants.

Taki V. Flevaris (argued), Carlos A. Chavez, and Sarah C.
Johnson, Pacifica Law Group LLP, Seattle, Washington, for
Defendant-Appellee.


                          OPINION

PRESNELL, District Judge:

    L.F. is the divorced father of two daughters who, at all
relevant times, attended school within the Lake Washington
School District (the “District”). After a series of contentious
interactions, the District imposed a “Communication Plan,”
which set limits on communications between L.F. and
District employees regarding his daughters’ education. L.F.
sued, alleging inter alia that the Communication Plan
infringed on his First Amendment rights. The district court
granted summary judgment to the District on that claim on
the grounds that the Communication Plan did not burden
L.F.’s speech or, alternatively, that the Communication Plan
4      L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

was a reasonable time, place, and manner restriction. This
appeal followed.

    We have jurisdiction under 28 U.S.C. § 1291, and we
affirm.

    I. Background

    L.F. contends that his daughters suffer from anxiety and
behavioral disorders that adversely affect their educational
performance. He has had a number of disagreements with
District personnel regarding (1) the best ways to address
these issues and (2) what he sees as discrimination against
him as a divorced father.

    For its part, the District contends that, beginning in
March 2015, L.F. engaged in a pattern of “sen[ding]
incessant emails to staff accusing them of wrongdoing;
ma[king] presumptuous demands; level[ing] demeaning
insults; … and in face-to-face interactions, act[ing] in an
aggressive, hostile, and intimidating manner.” District
employees complained that L.F.’s extraordinarily time-
consuming communications made District staff feel
threatened and intimidated.

    In early November 2015, L.F. attended a meeting with a
“guidance team” of District employees to evaluate whether
one of his daughters would benefit from a plan under Section
504 of the Rehabilitation Act, 29 U.S.C. § 794, to
accommodate her anxiety. L.F. had advocated for such a
plan; his daughter and ex-wife argued that no such plan was
needed. After the meeting, the guidance team concluded that
an accommodation plan was not necessary.

   On November 10, 2015, L.F. was informed of the
guidance team’s decision by his daughter’s principal, Robert
         L.F. V. LAKE WASHINGTON SCHOOL DISTRICT                        5

Johnson. L.F. vehemently disagreed with the decision, and
he repeatedly communicated his disagreement to District
employees via email. He replied to Johnson that “[i]t is clear
you have failed to properly consider the very excessive
length of time [his daughter] has taken to complete
homework, plus the panic attack [she] suffered at the bus
stop, and other matters.” He also stated he wished to appeal
the decision. In an email two days later, he informed
Johnson that he was “very concerned regarding clear,
deliberate omissions of evidence” by the guidance team and
requested “an urgent meeting” with Johnson and his superior
due to L.F.’s belief that “this is likely a case of
discrimination by the school against [him].” That same day,
he asked his daughter’s guidance counselor to “initiate the
appeals process immediately” regarding the Section 504
plan decision. He also told her he had “serious concerns”
regarding Johnson’s “impartiality and competence” and
asked that she “take that into consideration as [she] decide[s]
on who should appropriately be involved.” 1 Johnson
described the number of communications L.F. demanded
regarding this and other issues as “many times more than is
typical.”

    On November 23, 2015, citing “the unproductive
communication pattern that has developed” and “the tone
and manner of some of [L.F.’s] communication and
interaction with District staff and administrators, [which]
has regrettably made several of these individuals feel
intimidated and bullied,” the District imposed the
Communication Plan. The terms of the plan were spelled
out in an email to L.F. from Sue Anne Sullivan, a District
administrator.     Under the plan, L.F.’s substantive
communications with the District about his daughters’

   1
       Ultimately, L.F. opted not to appeal the Section 504 plan decision.
6         L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

education would be limited to bi-weekly, in-person meetings
with Sullivan and another administrator. L.F. was advised
not to “email or attempt to communicate (in any form) with
any District employees” aside from the bi-weekly meetings,
“as they will not respond to [his] emails or attempts to
communicate.”

    The Communication Plan’s restrictions did not apply in
the event of an emergency, did not affect L.F.’s right to
appeal the decision regarding the Section 504 plan, and did
not bar him from attending school activities or accessing
school records. L.F. was told that he had a right to challenge
the Communication Plan by filing an appeal in state court. 2

    Sullivan asked the principals at the schools attended by
L.F.’s daughters to send an email to staff members who
worked directly with the girls. The email, which contained
language drafted by Sullivan, included the following:

           The communication plan prohibits [L.F.]
           from      having      any     further     direct
           communication or contact with any District
           administrators or staff. As of this date and
           time, all of [L.F.]’s communication with the
           District shall occur at biweekly meetings
           with Directors of School Support Sue Anne
           Sullivan and Matt Livingston. Just to be
           clear, [L.F.] has been specifically directed by
           the District not to contact any of his students’
           teachers, school staff or administrators.

The email also explained other details of the Communication
Plan, including that it did not apply in the event of an

    2
        L.F. did not file such an appeal.
       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT               7

emergency and did not prevent L.F. from attending normal
parent activities on campus.

    L.F. followed the requirements of the Communication
Plan for a few weeks after its imposition. However, the
District determined that he violated the terms of the plan at
a January 2016 meeting with his daughter’s math teacher and
Johnson. The District had approved the meeting based on
L.F.’s request for a parent-teacher conference regarding his
daughter’s performance in math. After the math discussion
concluded, L.F. produced printouts about his daughter’s
grades in other subject areas and, according to Johnson,
spent ten minutes discussing topics with him that had been
discussed at the Section 504 plan meeting in November.
Around this same time, the District also found that L.F. had
violated the plan by directly contacting staff members at his
other daughter’s school. As a result of these findings, the
District further restricted the meetings between L.F. and
District administrators, cutting back from bi-weekly to once
a month. Over the succeeding months, L.F. made requests
that the District lift or modify the Communication Plan, but
the District refused to do so.

    In March 2017, L.F. filed the instant suit. He asserted
three claims: a claim under 42 U.S.C. § 1983 that the
Communication Plan violated his First Amendment rights; a
retaliation claim pursuant to Section 504 of the
Rehabilitation Act; and a claim that the District had
discriminated against him in violation of the Washington
Law Against Discrimination (“WLAD”), Wash. Rev. Code
§ 49.60.010 et seq.

    The parties filed cross-motions for summary judgment.
In July 2018, the district court granted the District’s motion,
dismissing all of L.F.’s claims with prejudice. As to the
§ 1983 claim, the district court found that the
8      L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

Communication Plan, rather than restricting L.F.’s speech,
instead regulated which types of communication District
staff would respond to, and therefore it did not violate L.F.’s
First Amendment rights. In the alternative, assuming that
the Communication Plan did restrict L.F.’s speech, the
district court found that the Communication Plan did not
violate the First Amendment because it was a reasonable,
viewpoint-neutral restriction in a non-public forum. L.F.
appeals only the decision regarding his § 1983 claim.

    II. Standard of Review

     A grant of summary judgment is reviewed de novo.
Sandoval v. County of Sonoma, 912 F.3d 509, 515 (9th Cir.
2018). “We determine, viewing the evidence in the light
most favorable to the nonmoving party, whether there are
any genuine issues of material fact and whether the district
court correctly applied the relevant substantive law.” Wallis
v. Princess Cruises, Inc., 306 F.3d 827, 832 (9th Cir. 2002)
(citing Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d
1252, 1257 (9th Cir. 2001)).

    III.     Discussion

   L.F. contends that the district court erred by failing to
apply the proper standard at summary judgment and by
concluding that the Communication Plan did not burden his
speech. We will address these arguments in turn.

           A. Summary Judgment

    L.F. contends that the district court viewed the relevant
evidence in the light most favorable to the District when
reviewing the District’s motion for summary judgment. He
bases this argument on the fact that the “Background”
section of the district court opinion included numerous facts
        L.F. V. LAKE WASHINGTON SCHOOL DISTRICT                          9

drawn from declarations provided by District employees. 3
But a court’s obligation at the summary judgment stage to
view the evidence in the light most favorable to the non-
movant does not require that it ignore undisputed evidence
produced by the movant. See, e.g., Fair Hous. Council of
Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136
(9th Cir. 2001) (concluding that the district court was
obligated to review evidence submitted by the plaintiffs in
support of their own motion for summary judgment before
ruling on the defendants’ motions for summary judgment).

   L.F. also contends that the district court failed to
consider three items in the proper light at the summary
judgment stage: the portion of Sullivan’s email (quoted
above) stating that the Communication Plan “prohibits [L.F.]
from having any further direct communication or contact
with any District administrators or staff”; the District’s
decision to reduce the meeting frequency from bi-weekly to
monthly after L.F. attempted to engage the principal in an
unauthorized conversation 4; and his contention that the
Communication Plan itself sought to regulate his speech
because of an “unproductive communication pattern”
between L.F. and District employees. Taken in context,

    3
      L.F. does not argue that any of the facts included in the Background
section were disputed.
     4
       There is no evidence that the principal “allowed” this conversation,
as L.F. asserts – only that L.F. attempted to speak with the principal
about topics that the District had not agreed to discuss in that forum and
that this attempt lasted approximately ten minutes. Although L.F. says
his ability to communicate with the District was reduced to one email per
month as a result of his ten-minute discussion with his child’s principal,
this is also not correct. The District only decided to stop meeting in
person with L.F. months later after he continued a “pattern of extremely
negative, intimidating, argumentative and threatening communication.”
10       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

however, these facts do not give rise to a genuine issue of
material fact. The Communication Plan on its face restricts
only the District’s speech and asks – but does not require –
L.F. to honor it. Sullivan’s statement to District employees
that the Communication Plan “prohibits [L.F.] from having
any further direct communication or contact” with them was
an internal communication that could not have been
perceived by L.F. as a restriction on his ability to speak. And
the Communication Plan’s purpose of cultivating more
productive exchanges with L.F. and the District supports an
inference that the District was encouraging communication
from L.F., not chilling it.

         B. First Amendment

    The First Amendment of the United States Constitution
provides in relevant part that “Congress shall make no law
… abridging the freedom of speech … or the right of the
people … to petition the Government for a redress of
grievances.” It is applicable to the states by virtue of the Due
Process Clause of the Fourteenth Amendment.
44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1
(1996).

    L.F. contends that the Communication Plan violated his
First Amendment rights by prohibiting him from
communicating with his children’s teachers and by
precluding him from challenging District decisions. 5
Factually, this is an overstatement. The Communication
Plan did not entirely prohibit such communication or such

     5
       The Communication Plan only applied to communications
between L.F. and District employees. It had no effect on L.F.’s ability
to communicate with, for example, other government entities or the
media.
       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT              11

challenges; rather, it limited L.F. to specified channels – the
bi-weekly meetings – for any communications to which he
wanted a response.

     In any event, the District was within its rights to impose
such a limitation. Members of the public do not have a
constitutional right to force the government to listen to their
views. Minn. State Bd. for Cmty. Colleges v. Knight,
465 U.S. 271, 283 (1984). And the First Amendment does
not compel the government to respond to speech directed
toward it. See, e.g., Smith v. Ark. State Highway Emps.,
Local 1315, 441 U.S. 463, 465 (1979) (per curiam) (“The
public employee surely can associate and speak freely and
petition openly, and he is protected by the First Amendment
from retaliation for doing so. But the First Amendment does
not impose any affirmative obligation on the government to
listen, [or] to respond . . . .” (citations omitted)). Because
government entities such as the District do not have to listen
to parents’ views, it is not a constitutional violation to
require that parents, if they wish to be heard, communicate
only with particular staff members or do so only at a
specified time and place. And because the government is
under no constitutional obligation to respond to such views,
there is no violation where a government entity such as the
District ignores (or threatens to ignore) communications
from outside the specified channels.

    L.F. argues that the District went beyond simply
regulating the speech to which it would respond. He points
out that the terms of the Communication Plan set limits on
the amount of communication he could have with District
employees and threatened him with sanctions if he exceeded
those limits. But the plan only set a limit on the amount of
communications to which the District would respond. The
only so-called “sanction” set forth in the plan for unapproved
12       L.F. V. LAKE WASHINGTON SCHOOL DISTRICT

communications was that District employees “[would] not
respond to [L.F.’s] emails or attempts to communicate.” 6 In
short, the Communication Plan regulated the District’s
conduct, not L.F.’s. Therefore, it did not violate L.F.’s First
Amendment rights.

     And even assuming that the Communication Plan
restricted L.F.’s speech, we agree with the district court that
it did not violate his First Amendment rights. Regulation of
speech on government property that has traditionally been
available for public expression or has been designated as a
public forum is subject to the highest scrutiny, but
limitations on expressive activity on other types of public
property – so-called “non-public fora” – are subject to much
more limited review. Int’l Soc’y for Krishna Consciousness,
Inc. v. Lee, 505 U.S. 672, 678–79 (1992). The property at
issue here falls into the latter category.

    School facilities may be deemed to be forums for public
expression “only if school authorities have by policy or by
practice opened those facilities for indiscriminate use by the
general public or by some segment of the public, such as
student organizations.” Hazelwood Sch. Dist. v. Kuhlmeier,
484 U.S. 260, 267 (1988) (internal quotation marks and
citations omitted). There is no evidence that any District
property has been opened to this sort of indiscriminate use.




     6
       In the email establishing the Communication Plan, Sullivan also
informed L.F. that if he ignored its terms the District could seek an
antiharassment order, which “would formally prohibit [him] from having
any contact with District staff or administrators.” L.F. does not argue
that the threatened imposition of such a court order violated his First
Amendment rights.
        L.F. V. LAKE WASHINGTON SCHOOL DISTRICT                        13

Accordingly, the classrooms and other government property
at issue here must be considered non-public fora. 7

    Regulation of expressive activity in non-public fora need
only be reasonable, so long as the regulation is not an effort
to suppress the speaker’s activity due to disagreement with
the speaker’s view. Int’l Soc’y for Krishna Consciousness,
Inc., 505 U.S. at 679. L.F. does not explain how the
Communication Plan imposed unreasonable restrictions on
his ability to share his concerns about his daughters’
educational needs or any other topic. And as the District
Court pointed out, the Communication Plan addressed the
manner in which L.F. communicated with the District – not
the content of his speech or any viewpoints he wished to
convey.      We agree with the trial court that the
Communication Plan was a reasonable effort to manage a
parent’s relentless and unproductive communications with
District staff. As such, it did not violate L.F.’s First
Amendment rights even if it restricted his speech.

    AFFIRMED.


    7
       L.F. contends that the District’s email system should be considered
a designated public forum because the District uses the system as its
primary method of contact with the public rather than just for
communication between teachers and District staff. But access alone is
not enough to transform public property into a public forum. Greer v.
Spock, 424 U.S. 828, 836 (1976) (holding that public’s ability to freely
visit property owned or operated by the Government does not turn that
property into a public forum for purposes of the First Amendment).
Traditional public fora are those places, such as public streets and parks,
which “by long tradition or by government fiat have been devoted to
assembly and debate.” Cornelius v. NAACP Legal Def. and Educ. Fund,
Inc., 473 U.S. 788, 802 (1985). L.F. has not produced any evidence that
the general public uses (or has been authorized to use) the District’s
email system for such purposes.